Citation Nr: 0716668	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for a depressive disorder, not otherwise 
specified, with anxiety. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and June 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In correspondence of August 2004, the veteran (and his 
accredited representative) withdrew from consideration the 
issue of service connection for sleep apnea.  Accordingly, 
that issue, which was formerly on appeal, will be dismissed.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

In correspondence of August 2004, and prior to the 
promulgation of a decision by the Board, the veteran and his 
accredited representative requested withdrawal of the issue 
of service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
sleep apnea have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In written 
correspondence received in August 2004, the veteran withdrew 
the issue of entitlement to service connection for sleep 
apnea from the appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this matter and it is dismissed.


ORDER

The appeal for service connection for sleep apnea is 
dismissed.


REMAND

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007, the veteran's 
accredited representative indicated that additional medical 
records pertinent to the veteran's current appeal were 
available at the Department of Veterans Affairs (VA) Medical 
Center located in Denver, Colorado.  A review of the file 
would appear to indicate those records have not yet been 
associated with the veteran's claims folder.  Moreover, as 
per testimony of the veteran's accredited representative, the 
veteran last underwent a VA examination for compensation 
purposes in December 2005, almost 18 months ago.  Inasmuch as 
VA treatment records are deemed to be evidence of record, a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, under 
the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
beneficial prior to a final adjudication of the veteran's 
claims for an increased evaluation and a total disability 
rating based upon individual unemployability.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Finally, the Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), the VA must notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See Pelegrini, 18 Vet. App. at 121.

The Board finds that, while in correspondence of November 
2004, the veteran was provided with the requisite notice 
regarding the issue of service connection for an acquired 
psychiatric disorder, he was never, in fact, provided the 
requisite information regarding an increased initial 
evaluation for his now service-connected depressive disorder.  
Under the circumstances, such notice must be provided to the 
veteran prior to a final adjudication of his claim for an 
increased evaluation.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure the veteran and 
his accredited representative are sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran and his 
representative of the evidence and 
information necessary to prevail on his 
claim for an increased initial evaluation 
for service-connected depressive 
disorder, not otherwise specified, with 
anxiety.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to August 2006, and 
specifically including any and all 
records of treatment of the veteran at 
the VA Medical Center located in Denver, 
Colorado, should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA general medical and 
psychiatric examinations in order to more 
accurately determine the current severity 
of his service-connected disabilities (in 
particular, his service-connected 
depressive disorder), and the impact of 
those disabilities on his ability to 
engage in substantially gainful 
employment.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims file.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether the 
veteran's service-connected disabilities, 
in and of themselves, are sufficient to 
preclude his participation in all forms 
of substantially gainful employment.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

4.  The RO should then review the claims 
for an increased initial evaluation for 
service-connected depressive disorder, 
and a total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most SSOC in November 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


